     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                   )
                                         )
        Plaintiffs,                      )
                                         )          CIVIL ACTION NO.
        v.                               )            2:14cv601-MHT
                                         )                 (WO)
JEFFERSON S. DUNN, in his                )
official capacity as                     )
Commissioner of                          )
the Alabama Department of                )
Corrections, et al.,                     )
                                         )
        Defendants.                      )

       PHASE 1 ORDER FOR NOTICE, COMMENT, AND HEARING
     REGARDING PROPOSED MODIFICATIONS TO ADA SETTLEMENT

      When      this          court            preliminarily        approved

modifications         to     the    Phase       1   consent    decree,     it

disagreed      that    the    proposed         notice   submitted    to   the

court    was   sufficient          and   disagreed      that   a    fairness

hearing was not required. See Order (doc. no. 2671) at

3.    Following an on-the-record hearing on December 6,

2019,    the    court      ordered       the    parties   to   provide     an

updated proposal for both a notice and comment form as

well as the method of notice and the period of comment.
See   Order     (doc.    no.     2685)      at    1.     After    informally

reviewing the parties’ proposal, the court now finds

that the notice and comment forms as attached to this

order,    the    process       for     distributing        and    collecting

these forms as outlined below, and the fairness hearing

also as described below together constitute sufficient

notice of and opportunity to be heard on the proposed

modifications       to    the        settlement        agreement,    as    is

required by due process.

      It is therefore ORDERED that The Alabama Department

of    Corrections       (ADOC)    is       to    provide   notice    of   the

proposed modifications to the settlement agreement as

further outlined below by February 10, 2020, and to

collect comments from class members as further outlined

below by the submission deadline of March 9, 2020.

      It is further ORDERED as follows:

      (1) A fairness hearing is set for 9:00 a.m. on

          April 13, 2020, in the Frank M. Johnson Jr.

          United        States    Courthouse           Complex,    Courtroom

          2FMJ, One Church Street, Montgomery, Alabama.

                                       2
    At this hearing, counsel for both parties must

    be prepared to respond to the objections raised

    and comments made by class members.

(2) The     proposed     modifications         to    the   Phase   1

    settlement      (doc.   no.      2678)    and    the    attached

    notice and comment forms are to be translated

    into Spanish, and printed in both Braille and

    large     print,     and       these     alternative      format

    documents are to be distributed to each ADOC

    facility prior to February 10, 2020. Although

    posted documents need not be provided in any

    alternative format, any individual inmate known

    to or believed by correctional officers to read

    only Spanish or to be vision-impaired must be

    provided individual copies of both the notice

    and comment forms in an alternative format, and

    must      be       provided        both         the     proposed

    modifications to the settlement agreement as

    well     as    the   original          settlement      agreement

    itself    in    an   appropriate         alternative     format

                               3
    upon request. If an inmate who has difficulty

    reading any of the alternative format documents

    or who has difficulty writing requests that the

    notice form or the proposed modifications to

    the settlement agreement be read to him or her

    or requests assistance in completing a comment

    form,    this       request     must    be   accommodated       by

    ADOC.

(3) Copies    of    the     proposed       modifications     to   the

    settlement agreement as well as the original

    settlement          agreement     itself     are   to   be    made

    available       for    inmates     to    review    in   the    law

    library    of       each   ADOC    prison    or    work-release

    facility or, for facilities that have no law

    library,       in    the   area    where     information       for

    inmates is made available. At least one copy is

    to be made available per 100 inmates housed in

    any particular facility.

(4) A copy (including an alternative format copy,

    as appropriate) of the proposed modifications

                               4
    of    the    settlement            agreement    or    the    original

    settlement agreement is to be provided promptly

    upon     request          to       any    inmate      who     is     not

    authorized or able to access the law library or

    other       area     where         copies      of     the    proposed

    modifications of the settlement agreement and

    the    original          settlement         agreement       are    being

    made available.

(5) For inmates housed in dorms at ADOC’s prisons

    or work-release facilities, the notice form is

    to be posted in each of the libraries and dorms

    of these facilities, wherever information for

    inmates is ordinarily posted. Sufficient copies

    of the comment form are to be made available to

    inmates housed in dorms in their facilities’

    libraries          and     in       their     shift     commanders’

    offices.

(6) For     inmates          housed      in     Restrictive       Housing

    Units, infirmaries, Mental Health Units, Crisis

    Cells, and Death Row, the notice form is to be

                                   5
    posted next to the shower area, and shall be

    delivered by hand to every inmate listed as

    having a mobility or vision impairment on the

    Office     of    Health       Services’s        Special     Needs

    Report     by   February       10,      2020.     ADOC    is     to

    maintain a roster that indicates, by name and

    AIS number, each inmate to whom these forms

    have been distributed. Inmates are to sign this

    roster upon receipt of the forms; in the event

    that an inmate refuses to sign or rejects the

    forms, the distributing officer is to note this

    on the roster.

(7) ADOC is to inform all inmates of the notice and

    opportunity to object or comment by means of a

    statement placed within the newsletter at each

    facility      that     produces    a    newsletter       for    the

    duration of the comment period. The statement

    shall    read    as     follows:       “There    are     proposed

    modifications to the settlement agreement in

    Braggs   v.     Dunn    regarding       the     Americans      with

                              6
    Disabilities Act. You have until March 9, 2020,

    to provide written comments. Notices are posted

    throughout the facility.”

(8) At each ADOC prison or work-release facility, a

    secured    box   clearly         labeled    “ADA    Settlement

    Comment Box” is to be placed adjacent to the

    box where inmate request slips are collected.

    This box may be a securely taped cardboard box,

    and must be of sufficient size to accommodate

    all comment forms that are submitted. This box

    is to be used exclusively for the collection of

    comment forms.

(9) Inmates    who   are   allowed       freedom       of   movement

    within a facility are to be allowed to place

    their comment forms in the designated comment

    box. Comment forms are to be collected from

    those     inmates    who       do   not    have    freedom     of

    movement    within     a       facility    as   follows,     with

    records of the inmates from whom forms have



                               7
been collected to be maintained on rosters by

those responsible for the collection:

  a. In     Restrictive            Housing        Units         at

    correctional facilities, the forms are to

    be      collected         by      members          of      the

    Institutional           Segregation      Review          Board

    during normal rounds and deposited in the

    comment box.

  b. In   Restrictive       Housing       Units   or    holding

    units       at    work-release         facilities,         the

    forms       are    to     be     collected         by      any

    correctional        officer      or     supervisor         and

    deposited in the comment box.

  c. In     infirmaries,           mental-health            units,

    crisis cells, and on death row, the forms

    are    to   be    collected      by    the    Captains      or

    other supervisors who are responsible for

    those units and deposited in the comment

    box.



                        8
(10) At the end of the final day of the comment

    period,    the     Warden     at    each   facility     is    to

    transmit the comment box(es) to the office of

    ADOC’s general counsel.            Further, the Warden at

    each facility is to certify in writing that the

    facility         has     complied      with     the      above

    requirements regarding the provision of notice

    and the collection of forms.

(11) After each set of comment boxes is received by

    ADOC’s general counsel, counsel for ADOC will

    promptly    arrange       with     class   counsel      and   a

    representative of the clerk of the court for

    the Middle District of Alabama a time for the

    parties to meet at the United States Courthouse

    in Montgomery in order to confirm that comment

    boxes     from     all    ADOC     facilities    have     been

    received and to open those boxes.

(12) The comments contained in the comment boxes are

    to be scanned by the clerk of the court and

    publicly docketed as a single filing.

                              9
(13) The comments received by the clerk of the court

    by mail are also to publicly docketed.

(14) ADOC   will        reasonably       cooperate         in    making

    arrangements         to    provide      class      members        the

    opportunity         to    meet   with    class         counsel     in

    anticipation         of    the   fairness         hearing.       This

    includes the possibility of congregate meetings

    at facilities where multiple class members have

    interest in meeting with class counsel.

(15) By no later than noon on March 30, 2020, the

    parties are to file pre-hearing briefs, either

    jointly      or     separately,      both        summarizing       by

    topic and responding to the objections to and

    comments on the proposed modifications to the

    settlement agreement that have been submitted

    by   class    members.       These    briefs       must     include

    citations      to    the    page   numbers        on    which     any

    referenced objections or comments appear in the

    docketed            compilations            of          responses.



                               10
(16) The   court     will     determine,          after    receiving

    objections       and    comments       from    class    members,

    from which of them it intends to hear oral

    testimony.       This    testimony       will    be     heard    by

    videoconference from various ADOC facilities.

       a. By   no    later    than       March     30,    2020,     the

           parties are to consult with the clerk of

           court and file under seal a joint proposal

           as to arrangements for videoconferencing

       b. By no later than April 6, 2020, the court

           will     inform        the    parties     which     class

           members will testify.

       c. By   no    later    than       April     10,    2020,     the

           parties are to file a list of which class

           members         will         testify      from      which

           facilities.

DONE, this the 22nd day of January, 2020.

                         /s/ Myron H. Thompson
                      UNITED STATES DISTRICT JUDGE
